     Case 2:21-cv-00147-ODW-JEM Document 14 Filed 02/11/21 Page 1 of 2 Page ID #:55




 1    SO. CAL. EQUAL ACCESS GROUP
      Jason J. Kim (SBN 190246)
 2    Jason Yoon (SBN 306137)
 3
      101 S. Western Ave., Second Floor
      Los Angeles, CA 90004
 4    Telephone: (213) 252-8008
      Facsimile: (213) 252-8009
 5    scalequalaccess@yahoo.com
 6    Attorneys for Plaintiff
      GABRIEL DORSEY
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
      GABRIEL DORSEY,                                   Case No.: 2:21-cv-00147 ODW (JEMx)
11
12                 Plaintiff,
                                                        NOTICE OF VOLUNTARY
13          vs.                                         DISMISSAL OF ENTIRE ACTION
                                                        WITH PREJUDICE
14
      LAKE AVENUE PROPERTIES, LLC;
15    and DOES 1 to 10,
16
                   Defendants.
17
18
19          PLEASE TAKE NOTICE that GABRIEL DORSEY
20     (“Plaintiff”) pursuant to Federal Rule of Civil Procedure Rule 41(a)(1) hereby
21    voluntarily dismisses the entire action with prejudice pursuant to Federal Rule of Civil
22    Procedure Rule 41(a)(1) which provides in relevant part:
23          (a) Voluntary Dismissal.
24                 (1)    Without a Court Order. Subject to Rules 23(e), 23.1(c), 23.2, and 66
25                        and any applicable federal statute, the plaintiff may dismiss an action
26
                          without a court order by filing:
27
                          (i)     A notice of dismissal before the opposing party serves either an
28
                                  answer or a motion for summary judgment.

                                                    1
           NOTICE OF VOLUNTARY DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
     Case 2:21-cv-00147-ODW-JEM Document 14 Filed 02/11/21 Page 2 of 2 Page ID #:56




 1    None of the Defendants has either answered Plaintiff’s Complaint, or filed a motion for
 2    summary judgment. Accordingly, this matter may be dismissed without an Order of the
 3    Court.
 4
 5    DATED: February 11, 2021       SO. CAL. EQUAL ACCESS GROUP
 6
 7                                   By:      /s/ Jason J. Kim
 8                                         Jason J. Kim, Esq.
                                           Attorneys for Plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  2
           NOTICE OF VOLUNTARY DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
